United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604


                                September 12, 2014


                                     Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      DIANE S. SYKES, Circuit Judge

                      JOHN DANIEL TINDER, Circuit Judge




Nos. 14-2058 and 14-2059                               Appeals from the United
                                                       States District Court for
RUTHELLE FRANK, et al.,                                the Eastern District of
     Plaintiffs-Appellees,                             Wisconsin.

              v.                                       Nos. 11-CV-01128 and
                                                       12-CV-00185
SCOTT WALKER, in his official capacity as              Lynn Adelman, Judge.
Governor of State of Wisconsin, et al.,
      Defendants-Appellants.


LEAGUE OF UNITED LATIN AMERICAN CITIZENS
OF WISCONSIN, et al.,
      Plaintiffs-Appellees,

              v.

DAVID G. DEININGER, et al.,
      Defendants-Appellants.
Nos. 14-2058 and 14-2059                                                    Page 2



                                      Order

        On August 21, 2014, this court issued an order providing that the motion
for a stay would be considered by the panel assigned to decide the case on the
merits. This order further provided that the state was free, in the interim, to
implement the changes to the procedures for obtaining (or excusing reliance on)
birth certificates, and similar documents, that the Supreme Court of Wisconsin
adopted in Milwaukee Branch of NAACP v. Walker, 2014 WI 98 (July 31, 2014).

       Having read the briefs and heard oral argument, this court now stays the
injunction issued by the district court. The State of Wisconsin may, if it wishes
(and if it is appropriate under rules of state law), enforce the photo ID
requirement in this November’s elections.

        The district court held the state law invalid, and enjoined its
implementation, even though it is materially identical to Indiana’s photo ID
statute, which the Supreme Court held valid in Crawford v. Marion County Election
Board, 553 U.S. 181 (2008). It did this based on findings that it thought showed
that Wisconsin did not need this law to promote an important governmental
interest, and that persons of lower income (disproportionately minorities) are
less likely to have driver’s licenses, other acceptable photo ID, or the birth
certificates needed to obtain them, which led the court to hold that the statute
violates §2 of the Voting Rights Act, 42 U.S.C. §1973.

        After the district court’s decision, the Supreme Court of Wisconsin revised
the procedures to make it easier for persons who have difficulty affording any
fees to obtain the birth certificates or other documentation needed under the law,
or to have the need for documentation waived. Milwaukee Branch of NAACP v.
Walker, 2014 WI 98 (July 31, 2014). This reduces the likelihood of irreparable
injury, and it also changes the balance of equities and thus the propriety of
federal injunctive relief. The panel has concluded that the state’s probability of
success on the merits of this appeal is sufficiently great that the state should be
allowed to implement its law, pending further order of this court.

       The appeals remain under advisement, and an opinion on the merits will
issue in due course.